 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1576 
In the House of Representatives, U. S.,

December 2, 2010
 
RESOLUTION 
Expressing the sense of the House of Representatives that a National Day of Recognition for Parents of Children with Special Needs should be established. 
 
 
Whereas the reported prevalence of children with special needs, which may include children with healthcare needs, behavioral needs, learning needs, and mental health needs, has grown significantly throughout the last 50 years;  
Whereas the Centers for Disease Control and Prevention estimates that an average of 1 in 110 children in the United States have an autism spectrum disorder and 1 in 1000 children are born with Down syndrome;  
Whereas active and supportive parents serve a critical role in the development of children with special needs and in preparing them to succeed in school and in life;  
Whereas parents of children with special needs deserve annual national recognition for their selfless dedication, compassion, and sacrifice; and  
Whereas it is appropriate that the Nation reserve a special day each year to celebrate and honor the parents of children with special needs across the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the importance of honoring the Nation’s parents of children with special needs;  
(2)expresses its sense that a National Day of Recognition for Parents of Children with Special Needs should be established to honor such parents; and  
(3)urges the President to issue a proclamation calling on the people of the United States to observe such a day with appropriate ceremonies, programs, and activities.  
 
Lorraine C. Miller,Clerk.
